Citation Nr: 0910873	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  07-25 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
pituitary adenoma.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1986 to 
December 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection 
for a pituitary adenoma was last denied by an April 2003 
rating decision based on the lack of evidence that the 
Veteran's pituitary adenoma had its onset in service.

2.  The evidence presented since April 2003 includes a 
medical opinion relating the onset of Veteran's pituitary 
adenoma to his time in service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted, and the 
Veteran's claim of entitlement to service connection for a 
pituitary adenoma is reopened.  38 U.S.C.A. § 5108 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.156 (2008).  

2.  Resolving reasonable doubt in favor of the Veteran, the 
criteria for service connection for a pituitary adenoma have 
been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).   Given the favorable outcome of this 
decision, however, a discussion of VA's compliance with these 
obligations is unnecessary.

II.  New and Material Evidence

The Veteran's claim of entitlement to service connection for 
a pituitary adenoma was denied by an April 2003 rating 
decision.  The Veteran failed to perfect a timely appeal, and 
his claim became final.  38 C.F.R. § 20.1103.  However, a 
previously denied claim may be reopened by the submission of 
new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

At the time the Veteran's claim was last denied, the evidence 
of record consisted of the Veteran's service medical records, 
VA treatment records, private treatment records, letters from 
the Veteran's private physicians, VA examination reports, 
pictures of the Veteran, and statements from the Veteran and 
his (now former) wife and mother-in-law.  Statements 
submitted by the Veteran reflect his assertions that he 
developed a pituitary adenoma, as evidenced by his weight 
gain, fatigue, and gynecomastia (male breast enlargement), in 
service, and the Veteran submitted photographs of himself 
from service as evidence of his gynecomastia and weight gain.  
Additionally, the Veteran's (now former) wife and mother-in-
law submitted statements reflecting their knowledge of the 
Veteran's pituitary adenoma and continued symptomatology.  
The Veteran's service medical records failed to reflect any 
endocrinological or neurological treatment, and the Veteran's 
private treatment records reflected that that he sought 
treatment for symptoms of his pituitary adenoma in July 1994, 
which was officially diagnosed by a VA CT scan in January 
1995, and for which he had surgery at a VA medical facility 
in March 1995.  The Veteran's numerous VA examinations, 
including endocrinological and neurological examinations, 
failed to conclusively link the onset of the Veteran's 
pituitary adenoma to service, and one examiner opined that 
based on negative neurological tests in service, it was 
unlikely that the Veteran's pituitary adenoma was present in 
service.  One letter from a private physician documented the 
Veteran's continued post-surgery symptomology from his 
pituitary adenoma, and a second letter from another private 
physician opined that the Veteran's pituitary adenoma was 
present for several years before its detection based on the 
clinical findings at the time the tumor was detected.

In April 2003 the RO reopened the Veteran's previously denied 
pituitary adenoma service connection claim and subsequently 
denied it based on the lack of evidence demonstrating that 
the Veteran's pituitary adenoma began in service.

Evidence added to the record since the Veteran's last denial 
includes statements from the Veteran and a letter from a VA 
physician.  In his statements, the Veteran continues to 
assert that his pituitary adenoma began in service, as 
evidenced by his in-service weight gain and gynecomastia.  
Additionally, a letter from the Chief of Staff of a VA 
Medical Center opines that the Veteran's reported in-service 
symptomatology, including his documented weight gain, were 
consistent with a developing pituitary tumor.

Presuming the newly submitted evidence to be credible, the 
Veteran's private treating physician's opinion relates the 
onset of the Veteran's pituitary adenoma to his time in 
service.  Accordingly, this opinion is considered to be both 
new and material; and the Veteran's claim is therefore 
reopened.  See Justus v. Principi, 3 Vet. App. 510, 512 
(1992) (evidence is presumed credible for the limited purpose 
of determining its materiality).   
III. Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with active service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  Secondary 
service connection may be granted for a disability which is 
proximately due to, or the result of, a service-connected 
disorder.  38 C.F.R. § 3.310(a).

The Veteran's service medical records fail to reflect a 
diagnosis of any endocrinological or neurological condition; 
however, they do include documentation of the Veteran's in-
service weight gain and related diet evaluation, as well as 
his reports of weakness and tiredness in an undated endocrine 
screening.  Additionally, the Veteran's private treatment 
records reflect that in July 1994, the Veteran was diagnosed 
with obesity, as well as gynecomastia and galactorrhea 
(lactation) of unclear cause.  Subsequent VA treatment 
records reflect a January 1995 CT scan, whose results were 
highly suggestive of a pituitary tumor, a March 1995 surgical 
report reflecting the removal of his pituitary adenoma 
(tumor), and the Veteran's subsequent treatment for his 
endocrinological disability.  

The Veteran's claims file also contains numerous VA 
examination reports.  In relevant part, they reflect the 
following: A February 1993 general medical examination report 
notes a negative history for the Veteran's endocrine and 
neurological systems and a finding that the Veteran was 
obese.  A September 1994 Persian Gulf Registry examination 
reflected diagnoses of history of hyperprolactemia, 
gynecomastia, rule out pituitary tumor, and obesity.  An 
August 1995 general medical examination report reflects 
diagnoses of obesity, gynecomastia, and status post-removal 
of a pituitary tumor, and a September 1995 miscellaneous 
neurological disorders examination report reflects that the 
Veteran was still having some headaches related to the 
residuals of his resected brain tumor.  A September 1999 
miscellaneous neurological disorders examination report 
reflects the examiner's opinion that the Veteran did not 
become symptomatic for a pituitary adenoma until mid-1994 
based on negative neurological examination results in service 
and the examiner's opinion that the Veteran's in-service 
weight gain was a non-specific symptom.  Conversely, an 
October 1999 endocrine diseases examination report reflects 
that examiner's opinion that it is possible for the Veteran's 
pituitary adenoma to have first manifested at any time 
before, during, or after service.  Finally, a December 1999 
eye examination report reflects that the Veteran had some 
classic visual deficit attributable to pituitary adenomas, 
but there was no evidence from an ocular standpoint that the 
Veteran had this tumor in service or in the year after his 
discharge from service.

An October 2002 letter authored by a private physician 
reflects the physician's opinion that the Veteran's pituitary 
tumor was present for several years before the first 
objective evidence of it in July 1994.  In support of his 
opinion, the physician cited the extremely high levels of 
prolactin detected in July 1994 and the extremely large size 
of the prolactinoma pituitary tumor when it was removed, as 
well as the notoriously slow growth rate of these pituitary 
tumors.  A December 2002 letter from another private 
physician reflects that the Veteran was having continued 
difficulties from elevated prolactin levels, despite his use 
of medications.  Finally, an August 2005 letter from the 
Chief of Staff of a VA Medical Center reflects the 
physician's opinion that based on the Veteran's reported 
symptomology during his last year of service (including 
weight gain, headaches, and vision problems), the Veteran's 
pituitary problems began in service.  

While there were no neurological or endocrinological test 
results affirmatively evidencing the onset of the Veteran's 
pituitary disability in service, the Veteran's service 
medical records do reflect the Veteran's considerable weight 
gain while in service and his reports of weakness and 
tiredness in conjunction with an endocrinological screening.  
Additionally, the Veteran was diagnosed with a pituitary 
adenoma approximately a year and a half after his discharge 
from service, and one medical opinion of record states that 
the Veteran's pituitary adenoma was present for several years 
before its discovery.  Furthermore, this medical opinion was 
based on objective medical findings, namely the very large 
size of the tumor when it was removed, the very high levels 
of prolactin at the time the tumor was detected, and the very 
slow growth rate of these types of tumors.  Accordingly, the 
Board finds that the evidence of record is at least in 
relative equipoise.  Therefore, resolving all reasonable 
doubt in favor of the Veteran, the Veteran's appeal is 
granted.


ORDER

Service connection for a pituitary adenoma is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


